Exhibit 10.1

EXECUTIVE TRANSITION AGREEMENT AND GENERAL RELEASE

This Executive Transition Agreement and General Release (“Agreement”) is made
between Advanced Micro Devices, Inc., and its subsidiaries, joint ventures or
other affiliates (collectively, “AMD”) and Thomas M. McCoy (“Executive”).

1. Executive Transition. On or as soon as practicable following June 30, 2010,
Executive will begin a transition period, which shall conclude on November 5,
2010 (the “Transition Period”). During the Transition Period, Executive must be
readily accessible to AMD management and shall perform transition duties as
reasonably required by AMD, which may include (without limitation) consultation
and guidance regarding AMD business matters, corporate matters, legal matters,
personnel matters, customer relations and government affairs (the “Transition
Duties”). Provided that Executive performs the Transition Duties in good faith
during the Transition Period Executive will remain employed by AMD, Executive
will continue to receive his current base salary compensation (less required
payroll deductions and withholdings) on AMD’s regular payroll dates, Executive’s
stock options and restricted stock units (RSU’s) will continue to vest and
Executive will continue to be eligible for health and other insurance benefits.
During the Transition Period, Executive will not be required to regularly report
to work but AMD will continue to provide Executive with office facilities.

2. Executive Sabbatical. From November 6, 2010 through December 31, 2010 (the
“Sabbatical Period”), Executive will take an eight week sabbatical, an employee
benefit described in AMD U.S. Human Resources Policy No. 308. During the
Sabbatical Period, Executive will remain employed by AMD, Executive will
continue to receive his current base salary compensation (less required payroll
deductions and withholdings), Executive’s stock options and RSU’s will continue
to vest and Executive will continue to be eligible for health and other
insurance benefits.

3. Executive Resignation. Executive’s resignation of employment with AMD will
become effective December 31, 2010 (“Resignation Date”). On the Resignation
Date, AMD will pay Executive’s then unpaid base salary and accrued vacation
earned through the Resignation Date (less required payroll deductions and
withholdings). Prior to the beginning of the Transition Period, AMD and
Executive will mutually agree on the terms of internal AMD and external
announcements regarding Executive’s resignation to be distributed concurrently
with the disclosure of the Agreement.

4. Performance Bonus. In recognition and acknowledgment of the extraordinary
contributions Executive provided to AMD in connection with the AMD vs. Intel
antitrust litigation settled in November 2009 and related achievements, and in
consideration of Executive’s release/waiver and other obligations as described
herein, Executive will receive a performance bonus of $4,000,000.00 (less
required payroll deductions and withholdings) (the “Performance Bonus”). Except
for the Performance Bonus, Executive will not receive or be eligible for any
other incentive or bonus compensation at any time following the commencement of
the Transition Period. The Performance Bonus will be paid in a single lump sum
as soon as possible, but no later than the later of June 30, 2010 or eight days
after execution of this Agreement, provided that the Compensation Committee of
the AMD Board of Directors approves the final form of this Agreement, and
Executive signs the Agreement within the consideration period described in
paragraph 7 below and does not revoke it during the seven day revocation period.

 

1



--------------------------------------------------------------------------------

5. Compensation / Benefit Exclusions. Executive specifically acknowledges and
agrees that the Agreement does not provide for, and that Executive is ineligible
for, any type of compensation or benefit following the beginning of the
Transition Period that is not specifically described in Paragraphs 1-4 of this
Agreement, including (without limitation) the following: severance compensation
or benefits; bonus, profit-sharing or any other type of incentive compensation
(including (without limitation) Vice President Long Term Incentive Plan,
Corporate Bonus Plan, or Contribution Bonus participation); executive physical
benefits; tax preparation or estate planning services; continued participation
in any deferred profit sharing programs other than payment of Executive’s
benefits accrued under the AMD Deferred Income Account Plan (“DIA”) consistent
with the standard terms and conditions of the DIA; any type of additional equity
award (including (without limitation) any stock option or RSU award); equity
vesting accelerations; equity vesting considerations or extensions that are
inconsistent with the standard terms and provisions of the applicable AMD equity
incentive plans or policies generally applicable to retiring executives who are
age 50 with 15 years of service (including 24 month total post-termination stock
option exercise period for vice-presidents or company officers who are over age
50, have 15 years of AMD service and do not leave AMD to work for a competitor);
or participation in any stock purchase plan. Executive further specifically
acknowledges and agrees that the Agreement does not provide for, and that
Executive is ineligible for continued participation in any 401(k) retirement
savings or disability insurance plan following the Resignation Date. Following
Executive’s Resignation Date, Executive will retain any earned and vested
retirement benefits under the DIA and the AMD 401(k) plan and will be eligible
for benefit continuation under certain of the AMD health care plans as required
under the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”).
In the event of Executive’s death or termination of service as a result of
disability prior to payment or receipt of the payments and benefits set forth in
this Agreement, AMD will pay or deliver, as applicable, to Executive or his
estate or legal representative such payments and benefits.

6. Release and Waiver. In return for the Performance Bonus, Executive agrees, on
behalf of Executive and all of Executive’s heirs and/or personal
representatives, to release AMD, its subsidiaries, affiliates, successors and
assigns, and all of their present or former officers, directors, agents,
employees, contingent and third-party workers, attorneys, employee benefit
programs, and the trustees, administrators, fiduciaries and insurers of such
programs, from any and all claims for relief of any kind, whether known or
unknown, that in any way arise out of or relate to Executive’s employment or the
conclusion of Executive’s employment with AMD. This release and waiver includes
events occurring at any time up to and including the date Executive executes
this Agreement, including (without limitation) any and all statutory,
contractual, tort or other common law claims, including (without limitation) all
claims for wages, bonuses, incentive pay or other compensation. This release and
waiver includes all such claims, whether under any applicable United States
federal or state laws, ordinances, executive orders or other legal regulations
or restrictions, and to the extent permitted by law, including (without
limitation) the Age Discrimination in Employment Act, the Civil Rights Acts of
1866 (including Section 1981), the Civil Rights Act of 1964 (including Title
VII), the Americans with Disabilities Act, the Older Workers Benefits Protection
Act, the Equal Pay Act, the Worker Adjustment and Retraining Notification Act,
the Executive Retirement Income Security Act, the Texas Commission on Human
Rights Act and the California Fair Employment and Housing Act. Executive
understands that this release does not affect Executive’s rights, if any, to
vested retirement benefits or COBRA eligibility. Executive also understands that
this release does not prevent Executive from filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission; provided, however, that Executive expressly
waives and relinquishes any rights Executive might have to recover damages or
other relief, whether equitable or legal, in any such proceeding concerning
events or actions that arose on or before the date that Executive signed this
Agreement. AMD is currently unaware of any facts upon which to base a lawsuit or
claim against Executive, and currently has no intention of filing any lawsuit or
claim against Executive. Moreover, Executive will continue to be indemnified for
his actions taken while employed by the Company to the same extent as other
then-current officers of AMD under the AMD Certificate of Incorporation and
Bylaws and the Director and Officer Indemnification Agreement between Executive
and AMD (or any successor thereto), and Executive will continue to be covered by
the AMD directors and officers liability insurance policy as in effect from time
to time to the same extent as other then-current officers of AMD, each subject
to the requirements of the laws of the State of Delaware.

 

2



--------------------------------------------------------------------------------

7. Release of Claims Under the ADEA. Executive acknowledges that Executive is
knowingly and voluntarily waiving and releasing any rights Executive may have
under the Age Discrimination in Employment Act. Executive understands that
Executive has up to 21 days from the date of Executive’s receipt of this
Agreement to consider the terms of the Agreement and understands that if
Executive does not accept this Agreement within such period, the Performance
Bonus offer is automatically withdrawn. Executive acknowledges that Executive
has been advised by AMD to consult with an attorney concerning this Agreement,
and that Executive had the opportunity to do so. Executive understands that if
Executive signs this Agreement, Executive will have seven days to cancel it if
Executive so chooses. Executive may cancel/revoke this Agreement only by
delivering written notice of cancellation to:

Harry Wolin

email: harry.wolin@amd.com

If Executive elects to cancel/revoke this Agreement, Executive understands that
Executive will not be entitled to receive any of the Performance Bonus.
Executive acknowledges that this Agreement is not effective or enforceable until
the seven-day period expires without cancellation/revocation.

8. Confidential Information / Nondisclosure / AMD Property. Executive confirms
Executive’s continuing obligation not to use or disclose any of AMD’s trade
secrets or other confidential or proprietary information at any time. Executive
acknowledges that while employed by AMD, Executive may have had access to,
acquired and/or assisted in the development of confidential and proprietary
information, inventions and trade secrets relating to the present and
anticipated business and operations of AMD, including (without limitation)
product information, product plans, personnel data regarding employees of AMD,
legal or business strategies, and other information of a similar nature not
available to the public. Executive agrees to keep confidential and not to
disclose or use, either directly or indirectly, such confidential or proprietary
information, without the prior written consent of AMD, or until the information
otherwise becomes public knowledge. In addition, except with the prior written
consent of AMD, Executive agrees that for five years following the Resignation
Date he will not author or cooperate in the authorship of any account
(regardless of medium or purpose) about or relating to AMD (including (without
limitation) AMD business or legal operations, strategies or experiences).
Executive also agrees that except with the prior written consent of AMD, to the
extent required by law or legal process (see Paragraph 10: Cooperation) and/or
as expressly permitted in either Paragraph 3 (Executive Resignation) or this
Paragraph 8, he will not comment in response to any inquiries from any third
party (including (without limitation) media inquiries) regarding AMD affairs,
and will refer all such inquiries to AMD. AMD understands and agrees that
Executive will continue his professional career, that in doing so he will be
attracting, representing, counseling and advising corporate, individual,
educational and government clients in a wide variety of matters. In doing so, he
will be drawing upon the education, knowledge, skill and experience acquired
during his career, including his career at AMD (limited by and subject to
Executive’s continuing confidentiality and nondisclosure obligations with
respect to any non-public, privileged and/or attorney-work product information
relating to AMD business or legal operations), in connection with the
professional activities in which he will be engaged. He will also continue to
speak professionally and publicly, as he has in the past, in a variety of
professional, governmental and educational venues on a variety of topics,
including (without limitation) competition policy and practice, intellectual
property, mergers & acquisitions, corporate finance, litigation, regulatory
affairs, joint ventures, organizational development, crisis management,
corporate reputation and sustainability, and the principles of ethical
leadership; and that in fashioning and delivering his remarks and teachings he
will continue to draw upon the education, knowledge, skill and experience
acquired during his career, including his career at AMD (limited by and subject
to Executive’s continuing confidentiality and nondisclosure obligations with
respect to any non-public, privileged and/or attorney-work product information
relating to AMD business or legal operations). Finally, Executive plans to
continue speaking publicly in churches and other faith focused venues on faith
based leadership, and that he will continue to draw upon the education,
knowledge, skill and experience acquired during his career, including his career
at AMD (limited by and subject to Executive’s continuing confidentiality and
nondisclosure obligations with respect to any non-public, privileged and/or
attorney-work product information relating to AMD business or legal operations),
in fashioning and delivering his remarks and teachings. Nothing in this
Agreement (including this Paragraph 8) shall supersede nor relieve Executive of
confidentiality and/or nondisclosure obligations stemming from any prior
confidentiality agreement with AMD, at common law or pursuant to the
attorney-client privilege or attorney work product doctrine. Executive further
agrees to return all AMD business records and all documents relating to AMD’s
business Executive received while in AMD’s employ, including email; to identify
all other AMD property Executive has in Executive’s possession immediately; and
to return such other property as requested by AMD. If Executive inadvertently
does not return AMD documents or property that should have been returned
earlier, he will return any such items immediately upon discovering it.

 

3



--------------------------------------------------------------------------------

9. Nondisparagement Agreement / Confidentiality. Executive agrees not to make
any statements that disparage the reputation of AMD, its products or employees,
officers and/or directors, or engage in any activity that is detrimental to AMD.
Executive further agrees that Executive will keep the terms, amount and facts of
this Agreement completely confidential, and that Executive will not disclose any
information concerning this Agreement to any person except that Executive may
disclose this Agreement to Executive’s attorney or spouse, as necessary in
connection with the preparation of tax returns or other financial planning, or
as required by law or to a prospective employer. AMD agrees not to make any
statements that disparage the reputation of Executive and will use commercially
reasonable efforts to ensure that neither AMD officers nor directors disparage
the reputation of Executive. AMD further agrees that AMD will keep the terms,
amount and facts of this Agreement completely confidential, and that AMD will
not disclose any information concerning this Agreement to any person except that
AMD may disclose this Agreement as required by law.

10. Cooperation. For the duration of Executive’s employment and as reasonably
requested by AMD after the Resignation Date, Executive agrees to assist AMD and
its attorneys in any formal or informal legal matters in which Executive is
named as a party or of which Executive has specific and relevant knowledge or
documents, including (without limitation) any matters in which Executive is
currently involved or any antitrust/anti-competitive practice trials, inquiries
or proceedings (whether government, criminal or civil) anywhere in the world.
AMD will use its best efforts to ensure that any assistance requested will be
arranged so as not to interfere unreasonably with Executive’s other employment
or Executive’s family commitments.

Executive understands that Executive will receive no additional compensation
beyond the Performance Bonus in connection with either of the following:
(i) Executive’s preparation for, reasonable assistance with or participation in
any legally required process after the Resignation Date (including (without
limitation) responding to any discovery request, deposition notice or subpoena
for testimony); or (ii) Executive’s responses to questions asked through the end
of 2012 by AMD’s General Counsel (and/or his/her delegate) regarding business
and/or legal matters that occurred during Executive’s employment with AMD. For
all other cooperation efforts, AMD will pay Executive based on an hourly rate
subject to mutual negotiation. In all cases, Executive will be promptly and
fully reimbursed for reasonable and approved out of pocket expenses (including
travel and lodging) incurred in connection with such assistance.

If Executive is contacted by any party, potential party, attorney or other
individual or entity in regard to any dispute, potential dispute, litigation or
potential litigation matter relating to or involving AMD, Executive will first
contact AMD before communicating with such person or persons, and will allow
legal counsel of AMD’s choosing to participate in any such communication. If
Executive receives notice that Executive is required to provide testimony or
information in any context about AMD, or any of its customers, to any third
party, Executive agrees to inform Beth Ozmun (beth.ozmun@amd.com) (or her
designee/successor) in writing within 24 hours of receiving such notice.
Executive, thereafter, agrees to cooperate with AMD and its attorneys in
responding to (if necessary) such legal process. If Executive is required to
provide testimony in any such context, Executive is, of course, expected to
testify truthfully.

 

4



--------------------------------------------------------------------------------

If, during the remainder of Executive’s employment with AMD or at any time after
the Resignation Date, Executive is required to give testimony in any legal
proceeding involving or relating to AMD, any of its customers, or Executive’s
employment with AMD, AMD agrees to provide without expense to the Executive, and
Executive agrees to retain, AMD’s outside counsel engaged in connection with the
matter; provided, however, should there be an actual legal conflict of interest
preventing such outside counsel from representing both AMD and Executive, then
AMD shall provide Executive substitute counsel of AMD’s choosing at AMD’s
expense.

11. Nonsolicitation / Competition. Executive agrees that for 12 months following
the Resignation Date, Executive will not, directly or indirectly: (i) solicit
the services of any AMD employee for another employer or enterprise, or
otherwise induce or attempt to induce any AMD employee to terminate his/her
employment with AMD; or (ii) solicit the business of any customer of AMD on
behalf or for the benefit of any competitive enterprise, or otherwise engage in
any competitive business activities.

12. No Admissions. Executive understands and agrees that this Agreement does not
constitute an admission of any kind by either party.

13. Forfeiture / Liquidated Damages. Executive understands and agrees that if
Executive materially violates this Agreement, Executive automatically forfeits
the Performance Bonus in its entirety. If Executive materially violates this
Agreement after Executive has received the Performance Bonus, Executive agrees
that Executive will immediately return the full amount of the Performance Bonus
to AMD as partial liquidated damages.

14. Release of Unknown Claims. Executive confirms that Executive has read
Section 1542 of the Civil Code of the State of California, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive understands that Section 1542 gives Executive the right not to release
existing claims of which Executive is not now aware, unless Executive
voluntarily chooses to waive this right. With this knowledge, Executive
nevertheless voluntarily waives the rights described in Section 1542 or any
other statute of similar effect, and elects to assume all risks for claims that
may now exist in Executive’s favor, whether known or unknown.

15. Taxes / Advisors. Executive shall be solely responsible for payment of any
and all applicable income, employment, excise or other taxes related to payments
under this Agreement. AMD may withhold from any amounts payable under this
Agreement such taxes as shall be required to be withheld pursuant to any
applicable federal, state or local law or regulation. Executive represents and
warrants to AMD that Executive has had the opportunity to obtain Executive’s own
legal and tax counsel in connection with the negotiation and drafting of this
Agreement and that Executive has not relied upon AMD, its officers, directors,
employees, agents, including its counsel, for legal or tax advice.

 

5



--------------------------------------------------------------------------------

16. Section 409A. To the extent applicable, this Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and it shall
be interpreted in a manner that complies with such section to the fullest extent
possible. AMD and Executive agree that AMD shall, with Executive’s written
consent, have the power to adjust the timing or other details relating to the
payments described in this Agreement if AMD determines that such adjustments are
necessary in order to comply with or become exempt from the requirements of
Section 409A. Executive further acknowledges his understanding that certain
compensation he elected to defer into the DIA during his employment is subject
to 409A and its rules regarding timing of payments. Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to Executive
under this Agreement during any calendar year shall not affect the benefits and
reimbursements to be provided to Executive under the relevant section of this
Agreement in any other calendar year, and the right to such benefits,
perquisites and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg.
Section 1.409A-3(i)(1)(iv) or any successor thereto. Further, in the case of
reimbursement payments, such payments shall be made to Executive on or before
the last day of the calendar year following the calendar year in which the
underlying fee, cost or expense is incurred.

17. Miscellaneous. Executive is entering into this Agreement freely and
voluntarily and is satisfied that Executive has been given sufficient
opportunity to consider it. Executive has carefully read and understands all of
the provisions of this Agreement. Executive understands that this is the entire
agreement between Executive and AMD with respect to this subject matter, and
Executive represents that no other statements, promises or commitments of any
kind, written or oral, have been made to Executive by AMD to cause Executive to
agree to the terms of this Agreement. This Agreement may not be modified, except
by written instrument signed by both parties. If any clause, provision or
paragraph of this Agreement is found to be unenforceable, such clause, provision
or paragraph shall be deemed severed from the Agreement and shall not affect the
validity of the remaining provisions of the Agreement. In any legal proceeding
brought to enforce any provision of this Agreement, the prevailing party will be
entitled to recovery of costs and reasonable attorneys’ fees.

Accepted and agreed:

 

Thomas M. McCoy     Advanced Micro Devices, Inc. Signature:  

/s/ Thomas M. McCoy

    Signature:  

/s/ Derrick R. Meyer

Printed Name:  

Thomas M. McCoy

    By:  

Derrick R. Meyer

Date:  

6/29/2010

    Title:  

President & CEO

      Date:  

6/29/2010

 

6